Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15, 17-19, 21, 23, 25, and 28-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/19/2021.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 8-14, 16, 20, 22, 24, 26, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lou (US 2018/0193916) in view of Didden (Didden, Fluidized-bed atomic layer deposition reactor for the synthesis of core-shell nanoparticles, Review of Scientific Instruments, 85, 2014, 013905, pg. 1-8) and Jamesh (Jamesh, Thermal oxidation of titanium: Evaluation of corrosion resistance as a function of cooling rate, Materials Chemistry and Physics, 138 (2013), pg. 565-572).
	Regarding Claims 1-3 and 8-12, Lou teaches a method of treating additive powder in a reactor ([0034-0035]), the method comprising: positioning the additive powder within a reactor chamber defined by the reactor ([0034-0035]); agitating the additive powder; and injecting a gas mixture into the reactor chamber, the gas mixture including a reactive gas for modifying a surface chemistry of the additive powder ([0034-0035]).
	Lou teaches reactive elements being materials included as a part of the core metal alloy matrix of Lou ([0019]), i.e. some present at the surface and providing a surface charge.  Lou teaches the additive powder comprises titanium, i.e. reactive elements providing a charge and configured to react with oxygen ([0014], [0033]), and the reactive gas comprises oxygen ([0034]-[0035]), for providing an oxide shell coating to the surface of the powder.  Lou’s particles having titanium reactive elements with an oxide shell would have a decrease in charge to some degree at the surface, i.e. a more net neutral charge, when compared to the surface of the particles alone. 
	Lou teaches providing an inert gas to the reactor ([0034-0035]).  Lou does not explicitly teach evacuating residual gases from the reactor chamber.  Lou does not explicitly teach removing gases from the reactor chamber to create a vacuum within the reactor chamber; and purging an inert gas into the reactor chamber to a predetermined pressure; however, Didden teaches fluidized bed coating of particles wherein before deposition particles dried under vacuum under a small inert gas flow and after drying particles brought to the fluidized state by increasing inert gas flow (pg. 5 1st col.).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Lou to include drying and fluidizing of the particles prior to coating, as taught in Didden, because it is a known particle pre-treatment before shell coating and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coated particles of Lou with a pre-treatment as in Didden.
	Lou does not explicitly teach increasing a reactor content temperature within the chamber to a target temperature wherein the target temperature is greater than 1000 degrees Celsius; however, Jamesh teaches oxidation of titanium wherein oxidation is influenced by experimental conditions such as treatment temperature, time, and mode of cooling (1. Introduction).  Jamesh teaches increased temperature resulting in increased hardness and roughness (1. Introduction).  Jamesh teaches longer treatment time increases hardness and thickness (1. Introduction).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the temperature and time of Lou to be an optimized temperature and time, as suggested by Jamesh, in order to achieve desirable hardness, roughness, and thickness and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed temperatures and times.
	Regarding Claim 13-14, Lou does not teach a controlled heating rate is less than 10 degrees Celsius per minute; however, Jamesh teaches oxidation of titanium wherein target temperatures are achieved with increase at a constant rate of 5 degrees Celsius per minute (2. Experimental details).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the heating of the combined references to include a constant heating rate to a target temperature, as taught in Jamesh, because it is a known heating rate for oxidation in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the oxidation of the combined references with heating rates as taught in Jamesh.
	Regarding Claim 16, Lou teaches the reactive gas comprises oxygen ([0034]-[0035]).
	Regarding Claims 20, 22, and 35, Lou teaches the reactive gas is 0.1-20 volume percent oxygen ([0034]).  Lou does not explicitly teach the claimed percentage of reactive gas; however, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Lou to include oxygen concentrations overlapping and close to the ranges of Lou, because absent a showing of unexpected results or criticality a prima facie case of obviousness exist where claimed ranges are merely close.
	Regarding Claim 24, Lou teaches the additive powder comprises titanium ([0033]).
	Regarding Claim 26, Lou teaches providing the additive powder to an electron beam machine for an additive manufacturing process ([0037]).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lou (US 2018/0193916) in view of Didden (Didden, Fluidized-bed atomic layer deposition reactor for the synthesis of core-shell nanoparticles, Review of Scientific Instruments, 85, 2014, 013905, pg. 1-8) and Jamesh (Jamesh, Thermal oxidation of titanium: Evaluation of corrosion resistance as a function of cooling rate, Materials Chemistry and Physics, 138 (2013), pg. 565-572) as applied to claims 1-3, 8-14, 16, 20, 22, 24, 26, and 35 above, and further in view of Tateno (US 20100286432).
	Regarding Claim 4-6, Jamesh teaches cooling rates being a result effective variable which influences corrosion resistance and spallation.  The combined references do not explicitly teach a controlled cooling rate is less than 1 degrees Celsius per minute; therefore, one of ordinary skill in the art would have been motivated to look to related art to determine a suitable cooling rate.  Tateno teaches heated oxide particles cooled under inert gas at a rate of between 0.01 to 1000 C/min ([0091]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the cooling of the combined references to include cooling rates, as taught in Tateno, because it is a known cooling rate for heated oxide particles and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the particles of the combined references with cooling rates as in Tateno.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lou (US 2018/0193916) in view of Didden (Didden, Fluidized-bed atomic layer deposition reactor for the synthesis of core-shell nanoparticles, Review of Scientific Instruments, 85, 2014, 013905, pg. 1-8), Jamesh (Jamesh, Thermal oxidation of titanium: Evaluation of corrosion resistance as a function of cooling rate, Materials Chemistry and Physics, 138 (2013), pg. 565-572), and Tateno (US 20100286432) as applied to claims 4-6 above, and further in view of McCabe (US 3767477).
	Regarding Claim 7, The combined references do not explicitly teach lowering the reactor content temperature by injecting an inert gas into the reactor chamber; however, fluidization and cooling with the introduction of inert gas is known in the art (McCabe, abstract).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the combined references to include temperature reduction with inert gas, as suggested by McCabe, because it is a known method of cooling fluidized metal powder and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the product of the combined references with cooling under inert gas as in McCabe.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Lou (US 2018/0193916) in view of Didden (Didden, Fluidized-bed atomic layer deposition reactor for the synthesis of core-shell nanoparticles, Review of Scientific Instruments, 85, 2014, 013905, pg. 1-8) and Jamesh (Jamesh, Thermal oxidation of titanium: Evaluation of corrosion resistance as a function of cooling rate, Materials Chemistry and Physics, 138 (2013), pg. 565-572) as applied to claims 1-3, 8-14, 16, 20, 22, 24, 26, and 35 above, and further in view of Duan (Duan, Fluidized bed coupled rotary reactor for nanoparticles coating via atomic layer deposition, Review of Scientific Instruments, 86, 2015, 075101, pg. 1-8).
	Regarding Claim 27, Lou teaches the coating by a fluidized bed powder coating process ([0034]).  Lou does not explicitly teach a rotating rotary furnace; however, fluidized bed coupled rotary reactors for nanoparticle coatings are known in the art (Duan, abstract).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the coating process of Lou to include a rotary reactor as taught in Duan because it is known for particle coating in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coating of Lou with an apparatus as taught in Duan.

Response to Arguments
Applicant’s arguments, see amendments, filed 7/28/2022, with respect to the previous Section 112 rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant's other arguments filed 7/28/2022 have been fully considered but they are not persuasive.
	Applicant argues the references make no teachings or suggestions regarding modifying a surface chemistry of an additive powder to obtain a modified surface chemistry, the modified surface chemistry of the additive powder having a more net neutral charge than the surface chemistry of the additive powder.  Applicant argues Lou teaches the core-shell structured alloy powder of Lou is charged by a teaching that "The reactive elements have relatively high negative free energy [charge] to form oxides and/or nitrides". (See Lou, paragraphs [0031] to [0032], and FIG. 5). Applicant argues only later, during additive manufacturing and post heat treatments, that the reactive elements present in the alloy powder form nano-sized precipitates of oxide, nitride, or both.  In response to applicant’s argument, Lou teaches reactive elements being materials included as a part of the core metal alloy matrix of Lou ([0019]), i.e. some present at the surface and within the particle.  The teaching in Lou that these reactive elements provide a charge, discussed in Applicant’s remarks, correlates to a “surface chemistry of the additive powder” having a charge as claimed.  Lou teaches the additive powder comprises titanium, i.e. reactive elements providing a charge and configured to react with oxygen ([0014], [0033]), and the reactive gas comprises oxygen ([0034]-[0035]), for providing an oxide shell coating to the surface of the powder.  While Lou teaches the core-shell particles including a concentration of reactive elements, Lou’s particles having titanium reactive elements with an oxide shell would have a decrease in charge to some degree at the surface, i.e. a more net neutral charge, when compared to the surface of the particles alone. 
	Applicant argues the rejections of the dependent claims have the same deficiencies; however, this is not convincing as discussed above.
Applicant argues that it is only through impermissible hindsight that one would combine the particular unrelated features identified in the subject action from amongst the innumerable features of the subject cited references, with no direction provided for doing so.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABATHA L PENNY/Primary Examiner, Art Unit 1712